IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46122

STATE OF IDAHO,                                   )
                                                  )   Filed: April 18, 2019
       Plaintiff-Respondent,                      )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
ROBERT JAMES PRATT,                               )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho, Gem
       County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and life sentence, with a minimum period of confinement
       of ten years, for lewd conduct with child under sixteen and sexual battery of a
       minor child; and order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Robert James Pratt pleaded guilty to lewd conduct with child under sixteen, Idaho Code
§ 18-1508, and sexual battery of a minor child, I.C. § 18-1508(A). The district court sentenced
Pratt to a life sentence, with ten years determinate. Pratt filed an Idaho Criminal Rule 35 motion,
which the district court denied. Pratt appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State


                                                  1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        The district court erroneously concluded that Pratt had specifically requested female
foster children be placed in his home. Generally, when a district court’s sentencing decision is
tainted by legal or factual error, such error typically requires the sentence be vacated and the case
remanded for a new hearing. State v. Medrain, 143 Idaho 329, 333 144 P.3d 34, 38 (Ct. App.
2006). However, remand is unnecessary where, as here, the record clearly demonstrates the
district court would have imposed the same sentence based solely on the other information
before the court. Id. Here, this Court concludes the district court did not rely exclusively on that
factor in imposing sentence, and the record establishes the court would have imposed the same
sentence regardless of its erroneous factual conclusion as demonstrated by the district court’s
statements at sentencing and the subsequent denial of Pratt’s I.C.R. 35 motion. Consequently,
Pratt’s sentence is affirmed.
        Next, we review whether the district court erred in denying Pratt’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.           State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). The basis for Pratt’s Rule 35 motion
was his belief that the district court had relied upon erroneously factual information - that Pratt
has specifically requested female foster children be placed in his home. The district court
acknowledged Pratt’s argument but was unpersuaded that single piece of information justified a
reduction of Pratt’s sentence. Based on a review of the record, including the new information
submitted with Pratt’s Rule 35 motion, we conclude no abuse of discretion has been shown.
        Therefore, Pratt’s judgment of conviction and sentence, and the district court’s order
denying Pratt’s I.C.R. 35 motion, are affirmed.



                                                     2